DETAILED ACTION
This action is a response to communication filed February 16th, 2021.
Claims 1-20 are pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 11-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-10, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (U.S. Patent Application Publication no. 2014/0201541, hereinafter Paul) in view of Goss et al (U.S. Patent Application Publication no. 2012/0278579, hereinafter Goss).

With respect to claims 1, 2, 9, 14 and 15, Paul discloses a computing device and method comprising:

memory that stores operational instructions (paragraph [0073]); and
processing circuitry operably coupled to the interface and to the memory (paragraph [0073]), wherein the processing circuitry is configured to execute the operational instructions to:
detect a potentially unauthorized access to a storage unit (SU) of a set of storage units (SUs) that distributedly stores a set of encoded data slices (EDSs) (paragraph [0054], lines 1-7; paragraph [0061]) associated with a data object based on sensor information received from at least one sensor of the SU of the set of SUs (paragraph [0066], lines 1-20, protector 902), wherein the data object is segmented into a plurality of data segments (paragraph [0069]), wherein a data segment of the plurality of data segments is dispersed error encoded in accordance with dispersed error encoding parameters to produce the set of EDSs (paragraph [0071]), and wherein a decode threshold number of EDSs are needed to recover the data segment (paragraph [0064]);
issue access information to at least some other SUs of the set of SUs based on the potentially unauthorized access to the SU of the set of the SUs that is detected (paragraph [0067], lines 12-16);
initiate a first unauthorized abatement process for the SU of the set of the SUs (paragraph [0067], lines 9-16); and
initiate a second unauthorized access abatement process for a first other SU of the set of the SUs based on receipt of other access information received from at least one of another computing device or a second other SU of the set of SUs (paragraph [0068], lines 9-16).
	But Paul fails to disclose a potentially unauthorized access is an access with one or more attributes of unauthorized activity.
	However, Goss discloses a potentially unauthorized access is an access with one or more attributes of unauthorized activity (paragraph [0044], detect physical tampering);
self-initiation of the secure erasure).
It would have been obvious to one skilled in the art at the time the time of the effective filing date to combine the secure online distributed data storage services of Paul with the self-initiated secure erasure responsive to an unauthorized power down event. The motivation to combine being to improve the security of data.  The security of data being improved by securely erasing data upon detection of an unauthorized event (abstract: Goss).

With respect to claims 3, 10, and 16, the combination of Paul and Goss discloses the computing device of claim 1, 9, and 14, Paul further discloses wherein the processing circuitry is further configured to execute the operational instructions to:
detect the potentially unauthorized access to the SU of the set of SUs (paragraph [0054], lines 1-7; paragraph [0061]) based on at least one of to:
interpret information provided from at least one sensor  of the SU of the set of SUs (paragraph [0054], lines 1-7; paragraph [0061]) to produce an access indication (Table 1, Protector module);
compare at least one of a current timestamp or access type to an authorized access schedule (paragraph [0040]); or
indicate the potentially unauthorized access when comparison of the at least one of the current timestamp or access type to the authorized access schedule is unfavorable (Table 1, Protector module).

With respect to claims 7, 8, 13, and 20, the combination of Paul and Goss discloses the computing device of claim 1, Paul further discloses wherein at least one of:
the computing device is located at a first premises that is remotely located from a second premises of at least one SU of the set of SUs within the DSN (paragraph [0025]); 

the DSN includes at least one of a wireless communication system, a wire lined communication system, a non-public intranet system, a public internet system, a local area network (LAN), or a wide area network (WAN) (paragraph [0079]).

Response to Arguments
Applicant's arguments filed February 16th, 2021 have been fully considered but they are not persuasive. 

The applicant argues that the combination of Paul and Goss fails to disclose when a potentially unauthorized access is detected to one SU of a set of SUs, access information is issued to other SUs in the set.
The examiner respectfully disagrees.  While the office action cites paragraphs [0054] and [0061] as teaching the claim limitation of detecting a potentially unauthorized access, some background and context of the prior art may be instructive in illustrating the embodiments of Paul which teach the claim limitation in quesion.  In the prior paragraph, paragraph [0053], Paul addresses the issue of dections for the purposes of preventing access to data stored on network storage by disclosing, “The Data Vaporizer provides additional security to ensure extra protection (e.g., by generating secret share keys and MAC keys) for the data (608). Secret share keys prevent unauthorized entities (e.g., cloud providers and/or non-owners of data) from colluding and stealing data, and the MAC keys provide detection and prevention of data integrity loss.”  It is in light of the Data Vaporizer proving additional security, in the form of using shared keys to prevent unauthorized access to network based data, that the examiner 
Furthermore, the examiner notes that Paul’s use of “shared keys to prevent unauthorized entities” from accessing network data (from paragraph [0053]), is the context and basis for which the Data Vaporizer implements an abatement process in response to the shared key being used to detect a potentially unauthorized access to the network data and subsequent vaporizing the data, using erasure coding, in the circumstance where the shared key indicates that a malicious attach on the data has been detected, see paragraphs [0066]-[0068].  In order to detect the malicious attack considered in paragraph [0066], Paul would necessarily need to employ a system where, prior to authorization to network data being granted, an assessment is made as to whether the access is potential authorized or unauthorized.  And where following, “The data Protector module protects the stored data against…malicious attack on the data blocks.” (paragraph [0066]), the instructions to initiate an abatement process, employed in the form of data vaporizing, is distributed to other network storage units in the form of “Distributed Cloud codes 1024” distributed across the cloud storage system, as described in paragraph [0068], “The [Data Vaportizor] and/or the distributor distribute (vaporizes 1022) the coded chunks 1018 (as Distributed Cloud codes 1024) to a configurable number of cloud storage providers (314, 316, 318). The DV and/or the secret sharer module (component) use Shamir sharing to generate a configurable number of secret shares k (1028, 1030, 1032, 1034, 1036, 1038) that the DV and/or the secret sharer distributor distribute the secret shares to cloud shares 1040 distributed among the providers (314, 316, 318).”  Which enables the distributed data stores (stored across multiple providers), which have potentially detected at a single data store access by an unauthorized entity (the detection being made by the entity not providing a proper secret share key) to vaporize all the distributed data stores associated with the single data store where the malicious attack was detected.
Therefore the examiner maintains that the teaching of Paul discloses the claim limitations currently being argued by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umansky	Pat. Pub.	2013/0111462
Shablygin	Pat. Pub.	2013/0208893
Aikas		Pat. Pub.	2014/0143543
Oikarinen	Patent no.	9,779,015

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/3/21
/BLAKE J RUBIN/Examiner, Art Unit 2457